mo/12/2019 10:59 FAX g4 629 7094 USAad

3 62: CLARKS
ON’ Case-£19-cr-00058-TSK-MJA Document't 'Filéd'd9/12/19 Page 1 of 1 Pagelb #1°4/°"*

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
SEP 12 2019

U.S. DISTRICT COURT-WVND
UNITED STATES OF AMERICA, CLARKSBURG, WV 26301

Criminal No. _/ Gur se TS I
RICHARD W. WILKINSON, Violations: 18 U.S.C, § 922(2)G)
18 U.S.C. § 924(a)(2)

Defendant.
INFORMATION

The United States Attorney charges that:
COUNT ONE
(Unlawful Possession of a Firearms as Drug User)

On or about August 7, 2015, in Harrison County, in the Northern District of West Virginia,
defendant RICHARD W. WILKINSON, who is an unlawful user of and addicted to controlled
substances, that is marijuana and heroin, did knowingly possess in and affecting commerce lirearms,
that is a Smith and Wesson pistol, model M&P9C, 9mm, and a Marlin rifle, model 917VRX-17,

17HMR caliber; in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2),

as)

WILLIAM J. POWELL
United States Attorney
